DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 was filed after the mailing date of the application on 07/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roh (US Pub. 20180197466).
Regarding claim 1, Roh discloses:
A display panel, (at least fig. 1 and paragraph 48. Describes the OLED display 100 may include a display panel 110) comprising: 
A pixel array comprising at least one pixel column, (at least fig. 1 and paragraph 49. Describes each of the first through fourth pixels 111-1 through 111-4 may be connected to one of the scan-lines SL and one of the data-lines DL, and thus may receive a scan signal transmitted via the scan-lines SL and a data signal transmitted via the data-lines DL); 
A data driving circuit comprising at least one data line, (at least fig. 1 and paragraphs 48-49. Describes a data driving unit (or data driver) 130. Para. 49, describes: The first through fourth pixels 111-1 through 111-4 may be arranged at locations corresponding to crossing points of scan-lines SL and data-lines DL); 
A scan driving circuit connected to the pixel array, (at least fig. 1 and paragraph 50. Describes when the scan driving unit 120 outputs the scan signal to a specific scan-line SL, the first pixels 111-1 connected to the specific scan-line SL may receive the first data signal); and 
A de-multiplexing circuit connected to the pixel array and to the data line, (at least fig. 1 and paragraph 51. Describes the demultiplexing unit 140 may alternately receive the first data signal and the second data signal from the data driving unit 130, and may alternately apply the first data signal and the second data signal to the first pixels 111-1 and the second pixels 111-2) the de-multiplexing circuit comprising: 
A de-multiplexing switch group connected to the data line, (at least fig. 1 and paragraph 52. Describes each of the first demultiplexers DM(1), DM(3), . . . , DM(m−1) may include a first switch T1 that controls a coupling between a first data-line DL(1) connected to the first pixels 111-1 and a first output-line TL(1) of the data driving unit 130); 
A signal transmission line, wherein two ends of the signal transmission line are connected to the de-multiplexing switch group and the at least one pixel column, respectively, (at least fig. 1-2 and paragraph 52. Describes each of the first demultiplexers DM(1), DM(3), . . . , DM(m−1) may include a first switch T1 that controls a coupling between a first data-line DL(1) connected to the first pixels 111-1 and a first output-line TL(1) of the data driving unit 130, and a second switch T2 that controls a coupling between a second data-line DL(2) connected to the second pixels 111-2 and the first output-line TL(1) of the data driving unit 130); and 
A control line group connected to the de-multiplexing switch group, wherein the control line group comprises a first control line and a second control line, (at least fig. 1-2 and paragraph 53. Describes the demultiplexing unit 140 may receive the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2 from the timing control unit 150) wherein voltage levels of a first control signal and a second control signal transmitted by the first control line and the second control line respectively are opposite to each other, (at least fig. 1-2 and paragraph 53. Describes when the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off) and wherein a number of control line groups that intersect the signal transmission line is greater than or equal to zero, (at least fig. 1-2 and paragraph 53. Describes the demultiplexing unit 140 may receive the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2 from the timing control unit 150); 
Wherein the control line group is disposed at a side of the de-multiplexing switch group, near the pixel array, and/or at a side of the de-multiplexing switch group, away from the pixel array, (at least fig. 1-2 and paragraph 53. Describes the demultiplexing unit 140 may receive the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2 from the timing control unit 150); and 
Wherein the second control signal is at a low voltage level when the first control signal is at a high voltage level, and the second control signal is at the high voltage level when the first control signal is at the low voltage level, (at least fig. 1-2 and paragraph 53. Describes when the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off. Similarly, when the second and fourth switches T2 and T4 are turned on, the first and third switches T1 and T3 may be turned off).
Regarding claim 6, Roh discloses:
A display panel, (at least fig. 1 and paragraph 48. Describes the OLED display 100 may include a display panel 110) comprising: 
A pixel array comprising at least one pixel column, (at least fig. 1 and paragraph 49. Describes each of the first through fourth pixels 111-1 through 111-4 may be connected to one of the scan-lines SL and one of the data-lines DL, and thus may receive a scan signal transmitted via the scan-lines SL and a data signal transmitted via the data-lines DL); 
A data driving circuit comprising at least one data line, (at least fig. 1 and paragraphs 48-49. Describes a data driving unit (or data driver) 130. Para. 49, describes: The first through fourth pixels 111-1 through 111-4 may be arranged at locations corresponding to crossing points of scan-lines SL and data-lines DL); 
A scan driving circuit connected to the pixel array, (at least fig. 1 and paragraph 50. Describes when the scan driving unit 120 outputs the scan signal to a specific scan-line SL, the first pixels 111-1 connected to the specific scan-line SL may receive the first data signal); and 
A de-multiplexing circuit connected to the pixel array and to the data line, (at least fig. 1 and paragraph 51. Describes the demultiplexing unit 140 may alternately receive the first data signal and the second data signal from the data driving unit 130, and may alternately apply the first data signal and the second data signal to the first pixels 111-1 and the second pixels 111-2) the de-multiplexing circuit comprising:  5
A de-multiplexing switch group connected to the data line, (at least fig. 1 and paragraph 52. Describes each of the first demultiplexers DM(1), DM(3), . . . , DM(m−1) may include a first switch T1 that controls a coupling between a first data-line DL(1) connected to the first pixels 111-1 and a first output-line TL(1) of the data driving unit 130); 
A signal transmission line, wherein two ends of the signal transmission line are connected to the de-multiplexing switch group and the at least one pixel column respectively, (at least fig. 1-2 and paragraph 52. Describes each of the first demultiplexers DM(1), DM(3), . . . , DM(m−1) may include a first switch T1 that controls a coupling between a first data-line DL(1) connected to the first pixels 111-1 and a first output-line TL(1) of the data driving unit 130, and a second switch T2 that controls a coupling between a second data-line DL(2) connected to the second pixels 111-2 and the first output-line TL(1) of the data driving unit 130); and 
A control line group connected to the de-multiplexing switch group, wherein the control line group comprises a first control line and a second control line, (at least fig. 1-2 and paragraph 53. Describes the demultiplexing unit 140 may receive the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2 from the timing control unit 150) wherein voltage levels of a first 10control signal and a second control signal transmitted by the first control line and the second control line respectively are opposite to each other, (at least fig. 1-2 and paragraph 53. Describes when the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off) and wherein a number of control line groups that intersect the signal transmission line is greater than or equal to zero, (at least fig. 1-2 and paragraph 53. Describes the demultiplexing unit 140 may receive the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2 from the timing control unit 150).
Regarding claim 2, Roh discloses:
Wherein in response that the number of control line groups that intersect the signal transmission line is greater than zero, the intersection of the signal transmission line and the control line group is located at the side of the de-multiplexing switch 25group, near the pixel array, (at least fig. 1-2 and paragraph 53. Describes the demultiplexing unit 140 may receive the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2 from the timing control unit 150).
Regarding claim 3, Roh discloses:
Wherein the number of control line groups is two or three, (at least fig. 1-2 and paragraph 55. Describes the third control signal CTL3 may include the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2).
Regarding claim 4, Roh discloses:
Wherein one of two control line groups has a high voltage level waveform and a low voltage level waveform delayed for a predetermined time relative to the other one of the two control line groups, (at least fig. 1-2 and paragraph 53. Describes when the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off. Similarly, when the second and fourth switches T2 and T4 are turned on, the first and third switches T1 and T3 may be turned off).
Regarding claim 5, Roh discloses:
Wherein the first control signal and the second control signal, with opposite voltage levels, are used to balance a correlation between data signals, transmitted by the data line, due to the intersection of the signal transmission line and the control line group, (at least fig. 1-2 and paragraphs 52-53. Describes each of the first demultiplexers DM(1), DM(3), . . . , DM(m−1) may include a first switch T1 that controls a coupling between a first data-line DL(1) connected to the first pixels 111-1 and a first output-line TL(1) of the data driving unit 130, and a second switch T2 that controls a coupling between a second data-line DL(2) connected to the second pixels 111-2 and the first output-line TL(1) of the data driving unit 130. Para. 53, describes: when the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off. Similarly, when the second and fourth switches T2 and T4 are turned on, the first and third switches T1 and T3 may be turned off).
Regarding claim 7, Roh discloses:
Wherein the control line group is disposed at a side of the de-multiplexing switch group, near the pixel array, and/or at a side of the de-multiplexing switch group, away from the pixel array, (at least fig. 1-2 and paragraph 53. Describes the demultiplexing unit 140 may receive the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2 from the timing control unit 150).
Regarding claim 8, Roh discloses:
Wherein in response that the number of control line groups that intersect the signal transmission line is greater than zero, the intersection of the signal transmission line and the control line group is located at the side of the de-multiplexing switch group, near the pixel array, (at least fig. 1-2 and paragraph 53. Describes the demultiplexing unit 140 may receive the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2 from the timing control unit 150).
Regarding claim 9, Roh discloses:
Wherein the number of control line groups is two or three, (at least fig. 1-2 and paragraph 55. Describes the third control signal CTL3 may include the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2).
Regarding claim 15, Roh discloses:
Wherein the first control signal and the second control signal, with opposite voltage levels, are used to balance a correlation between data signals, transmitted by the data line, due to the intersection of the signal transmission line and the control line group, (at least fig. 1-2 and paragraphs 52-53. Describes each of the first demultiplexers DM(1), DM(3), . . . , DM(m−1) may include a first switch T1 that controls a coupling between a first data-line DL(1) connected to the first pixels 111-1 and a first output-line TL(1) of the data driving unit 130, and a second switch T2 that controls a coupling between a second data-line DL(2) connected to the second pixels 111-2 and the first output-line TL(1) of the data driving unit 130. Para. 53, describes: when the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off. Similarly, when the second and fourth switches T2 and T4 are turned on, the first and third switches T1 and T3 may be turned off)
Regarding claim 16, Roh discloses:
Wherein the de-multiplexing switch group comprises a first de-multiplexing switch and a second de-multiplexing switch, (at least fig. 1-2 and paragraph 51. Describes the demultiplexing unit 140 includes a plurality of demultiplexers DM(1) through DM(m)); 
Wherein a first control end of the first de-multiplexing switch is connected to the first control line, (at least fig. 1-2 and paragraphs 52-53. Describes the demultiplexing unit 140 may include a plurality of first demultiplexers DM(1), DM(3), . . . , DM(m−1), and a plurality of second demultiplexers DM(2), DM(4), . . . , DM(m). Para. 53, describes: The first switch T1 and the third switch T3 may be simultaneously or substantially simultaneously turned on or turned off based at least in part on a first demultiplexing control signal CL1); 
Wherein a second control end of the second de-multiplexing switch is connected to the second control line, (at least fig. 1-2 and paragraphs 52-53. Describes the demultiplexing unit 140 may include a plurality of first demultiplexers DM(1), DM(3), . . . , DM(m−1), and a plurality of second demultiplexers DM(2), DM(4), . . . , DM(m). Para. 53, describes: the second switch T2 and the fourth switch T4 may be substantially simultaneously turned on or turned off based at least in part on a second demultiplexing control signal CL2); 
Wherein a first input end of the first de-multiplexing switch and a second input end of the second de-multiplexing switch are both connected to the data line, (at least fig. 1-2 and paragraph 52. Describes the first demultiplexers DM(1), DM(3), . . . , DM(m−1) may apply the first data signal to the first pixels 111-1 while the data driving unit 130 outputs the first data signal, and may apply the second data signal to the second pixels 111-2 while the data driving unit 130 outputs the second data signal); and 
Wherein a first output end of the first de-multiplexing switch and a second output end of the second de-multiplexing switch are both connected to an end of the signal transmission line, (at least fig. 1-2 and paragraph 52. Describes the first demultiplexers DM(1), DM(3), . . . , DM(m−1) may apply the first data signal to the first pixels 111-1 while the data driving unit 130 outputs the first data signal, and may apply the second data signal to the second pixels 111-2 while the data driving unit 130 outputs the second data signal).
Regarding claim 17, Roh discloses:
Wherein the first de-multiplexing switch and the second de-multiplexing switch are configured to turn on or turn off at the same time in response that the voltage levels of the first control signal and the second control signal are opposite to each other, (at least fig. 1-2 and paragraph 53. Describes the first demultiplexing control signal CL1 may have a logic high level to turn off the first switch T1 and the third switch T3. As described above, when the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off. Similarly, when the second and fourth switches T2 and T4 are turned on, the first and third switches T1 and T3 may be turned off).
Regarding claim 18, Roh discloses:
Wherein the first de-multiplexing switch is turned on when the first control signal is at a high voltage level, and the first de-multiplexing switch is turned off when the first control signal is at the low voltage level, (at least fig. 1-2 and paragraph 53. Describes the first demultiplexing control signal CL1 may have a logic high level to turn off the first switch T1 and the third switch T3. As described above, when the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off. Similarly, when the second and fourth switches T2 and T4 are turned on, the first and third switches T1 and T3 may be turned off); and 
Wherein the second de-multiplexing switch is turned off when the second control signal is at a high voltage level, and the second de-multiplexing switch is turned on when the second control signal is at the low voltage level, (at least fig. 1-2 and paragraph 53. Describes the second demultiplexing control signal CL2 may have a logic high level to turn off the second switch T2 and the fourth switch T4. In addition, while the data driving unit 130 outputs the second data signal and the fourth data signal, the second demultiplexing control signal CL2 may have a logic low level to turn on the second switch T2 and the fourth switch T4. When the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off. Similarly, when the second and fourth switches T2 and T4 are turned on, the first and third switches T1 and T3 may be turned off).
Regarding claim 19, Roh discloses:
Wherein the second control signal is at a low voltage level when the first control signal is at a high voltage level, and wherein the second control signal is at the high voltage level when the first control signal is at the low voltage level, (at least fig. 1-2 and paragraph 53. Describes when the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off. Similarly, when the second and fourth switches T2 and T4 are turned on, the first and third switches T1 and T3 may be turned off).
Regarding claim 20, Roh discloses:
Wherein one of two control line groups has a high voltage level waveform and a low voltage level waveform delayed for a predetermined time relative to the other one of the two control line groups, (at least fig. 1-2 and paragraph 53. Describes the second demultiplexing control signal CL2 may have a logic high level to turn off the second switch T2 and the fourth switch T4. When the first and third switches T1 and T3 are turned on, the second and fourth switches T2 and T4 may be turned off. Similarly, when the second and fourth switches T2 and T4 are turned on, the first and third switches T1 and T3 may be turned off).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh (US Pub. 20180197466).
Regarding claim 10, an embodiment of Roh does not disclose:
Wherein in response that the number of control line groups is three, a control line group is disposed at the side of the de-multiplexing switch group, near the pixel array, and two control line groups are disposed at the side of the de-multiplexing switch group, away from the pixel array.
Another embodiment of Roh discloses:
Wherein in response that the number of control line groups is three, a control line group is disposed at the side of the de-multiplexing switch group, near the pixel array, (at least fig. 6-7 and paragraph 69. Describes the demultiplexing unit 240 may receive the first demultiplexing control signal CL1, the second demultiplexing control signal CL2, and the third demultiplexing control signal CL3 from the timing control unit 250) 
Another embodiment of Roh does not disclose:
Wherein in response that the number of control line groups is three, a control line group is disposed at the side of the de-multiplexing switch group, near the pixel array, and two control line groups are disposed at the side of the de-multiplexing switch group, away from the pixel array.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 11, an embodiment of Roh does not disclose:
Wherein in response that the number of control line groups is three, two control line groups are disposed at the side of the de-multiplexing switch group, near the pixel array, and a control line group is disposed at the side of the de-multiplexing switch group, away from the pixel array.
Another embodiment of Roh discloses:
Wherein in response that the number of control line groups is three, two control line groups are disposed at the side of the de-multiplexing switch group, near the pixel array, (at least fig. 6-7 and paragraph 69. Describes the demultiplexing unit 240 may receive the first demultiplexing control signal CL1, the second demultiplexing control signal CL2, and the third demultiplexing control signal CL3 from the timing control unit 250)
Another embodiment of Roh does not disclose:
Wherein in response that the number of control line groups is three, two control line groups are disposed at the side of the de-multiplexing switch group, near the pixel array, and a control line group is disposed at the side of the de-multiplexing switch group, away from the pixel array.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 12, an embodiment of Roh does not disclose:
Wherein in response that the number of control line groups is three, a number of control line groups disposed at the side of the de-multiplexing switch group, near the pixel array, is zero, and three control line groups are disposed at the side of the de-multiplexing switch group, away from the pixel array.
Another embodiment of Roh discloses:
Wherein in response that the number of control line groups is three, a number of control line groups disposed at the side of the de-multiplexing switch group, (at least fig. 6-7 and paragraph 69. Describes the demultiplexing unit 240 may receive the first demultiplexing control signal CL1, the second demultiplexing control signal CL2, and the third demultiplexing control signal CL3 from the timing control unit 250)
Another embodiment of Roh does not disclose:
Wherein in response that the number of control line groups is three, a number of control line groups disposed at the side of the de-multiplexing switch group, near the pixel array, is zero, and three control line groups are disposed at the side of the de-multiplexing switch group, away from the pixel array.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 13, Roh discloses:
Wherein in response that the number of control line groups is two, a control line group is disposed at the side of the de-multiplexing switch group, near the pixel array, (at least fig. 1-2 and paragraph 55. Describes the third control signal CTL3 may include the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2) 
Roh does not disclose:
Wherein in response that the number of control line groups is two, a control line group is disposed at the side of the de-multiplexing switch group, near the pixel array, and a control line group is disposed at the side of the de-multiplexing switch group, away from the pixel array.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 14, Roh discloses:
Wherein in response that the number of control line groups is two, a number of control line groups disposed at the side of the de-multiplexing switch group, near the pixel array, (at least fig. 1-2 and paragraph 55. Describes the third control signal CTL3 may include the first demultiplexing control signal CL1 and the second demultiplexing control signal CL2) 
Roh does not disclose:
Wherein in response that the number of control line groups is two, a number of control line groups disposed at the side of the de-multiplexing switch group, near the pixel array, is zero, and two control line groups are disposed at the side of the de-multiplexing switch group, away from the pixel array.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/30/2022